 Case 3:18-cv-00406-REP Document 201 Filed 04/03/19 Page 1 of 3 PageID# 6177



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

RENEE GALLOWAY, ^ al.,

      Plaintiffs,

V.                                         Civil Action No. 3:18cv406

BIG PICTURE LOANS, LLC,
et al.,

     Defendants.


                                   ORDER


     Having considered the PLAINTIFFS' MOTION TO SEAL (EOF No.

187), the supporting memorandum, and the exhibits thereto, and

having reviewed previous Motions to Seal filed by both plaintiffs

and defendants, as well as the documents related thereto that are

therein proposed to be sealed, the Court finds that the parties

have not taken seriously their responsibility to avoid sealing

documents that should not be sealed under the law of the Circuit

and Local Civil Rule 5; and, in that regard, the Court finds that

this situation has been created by (1) the indiscriminate (indeed

profligate) designation of documents as "Confidential" by the

Defendants acting under the STIPULATED PROTECTIVE ORDER (EOF No.

84) entered herein; (2) by the acquiescence in those unwarranted

designations     by   the    Plaintiffs;      (3)   by   the    subsequent

indiscriminate    filing of     such   documents    under seal by both

Plaintiffs and Defendants; (4) by the designation of entire

documents as confidential (and presentation thereof for sealing)
 Case 3:18-cv-00406-REP Document 201 Filed 04/03/19 Page 2 of 3 PageID# 6178



when limited redaction of the documents would suffice to protect

confidentiality; and (5) the Court having placed too great a
reliance on the adversary process to avoid unwarranted sealing.
As a result, many documents have been sealed that should not be.

       Accordingly, it is hereby ORDERED that henceforth no document

shall be entered for filing under seal unless the terms of the

STIPULATED PROTECTIVE ORDER (ECF No. 84) have been satisfied and

there has been a demonstration by the Defendants that, in fact,

specific information in a document is entitled to protection

because it is truly confidential business information or a trade

secret and by a certification of counsel for the Plaintiffs wherein

counsel agrees that the specified information is confidential

business information or a trade secret.

       In that regard, the parties are advised that neither entire

documents nor discrete parts thereof may be sealed merely because

some   aspect   of   the   defendants'   business   is   mentioned   in   the

document.    There must be a genuine demonstration, in the process

required by the STIPULATED PROTECTIVE ORDER (ECF No. 84), that the

document is truly a protectable trade secret or confidential

business information and then only those parts of the document

that constitute that demonstrated protected information (rather

than the entire document) may be redacted.          The wholesale filing

of entire documents under seal as is occurring in this case is

contrary to the law of the Circuit and the right of public access

to documents.
Case 3:18-cv-00406-REP Document 201 Filed 04/03/19 Page 3 of 3 PageID# 6179




     Further, it is hereby ORDERED that, by May 31, 2019, each

party shall file a pleading identifying every document that it has

tendered to be filed under seal in connection with any pending

motion and explaining document by document why that document, or

a specified part thereof, lawfully can be sealed under the law of

the Circuit and Local Civil Rule 5, or withdrawing the document

(or part thereof) from seal.

     Counsel are ADMONISHED that the Court will consider setting

aside the STIPULATED PROTECTIVE ORDER (ECF No. 84) entirely unless

coimsel demonstrate that they are taking seriously the obligation

to designate as confidential only those documents that are, in

fact, confidential.

     Further, in the filings to be made on May 31, 2019, counsel

shall identify the list of documents (or parts thereof) that they

agree can be removed from seal and then prepare a list of documents

to be remained under seal.     Thereafter, depending upon the volume

of documents proposed to remain under seal, the Court will consider

appointing a Special Master to review the           documents that are

alleged to remain under seal and the cost of the Special Master

will be assessed against the party contending that the document is

entitled to remain under seal.

     It is so ORDERED.



                                 Robert E. Payne
                                                   /s/      Rl/f
                                 Senior United States District Judge
Richmond, Virginia
Date: April 3, 2019
